Citation Nr: 0905753	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-20 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected upper and lower back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. MB


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had honorable active military service from 
September 1971 to September 1973.  He subsequently had active 
military service from June 1975 to June 1976, for which 
period he received an other-than-honorable discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In November 2007 the Veteran testified before the undersigned 
Veterans Law Judge in a hearing at the RO.  A transcript of 
that testimony is of record.

In February 2008 the Board remanded this issue to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development.  The file has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The Veteran had treatment for back pain in service, shown 
by competent medical opinion to represent a soft tissue 
injury.

3.  The Veteran is currently diagnosed with degenerative 
arthritis and osteoporosis of the cervical spine, compression 
fractures of the thoracic spine, degenerative changes of the 
vertebral and lumbar spine, and scoliosis of the lumbar 
spine.

4.  Competent medical opinion states the Veteran's current 
spinal disorders are not likely related to the injury in 
service, but rather to the degenerative process of aging and 
to an inability to exercise secondary to partial left-sided 
paralysis caused by a gunshot wound to the head after 
military service.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
upper and lower back strain are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.21, 4.40, 4.45, 4.71a including General Rating Formula for 
Diseases and Injuries of the Spine (2008).  
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In November 2004 the RO sent the Veteran a letter advising 
him that to establish entitlement to increased evaluation the 
evidence must show that the service-connected disability had 
increased in severity.  The letter discussed the types of 
medical and lay evidence acceptable toward showing such an 
increase, and the Veteran had an opportunity to respond prior 
to the issuance of the rating decision on appeal in March 
2005.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letter above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained from the 
claimant and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The letter advised the Veteran that VA is responsible for 
getting relevant records in the custody of any Federal 
department or agency, and that VA would provide medical 
examination as appropriate.  The letter also advised the 
Veteran that VA would make reasonable efforts the get 
relevant records not held by a Federal agency, but that it is 
the responsibility of the claimant to ensure that VA receives 
all requested records not in the possession of a Federal 
agency.  

The letter advised the Veteran that he could submit lay 
statements from persons who could describe from their 
personal observation in what manner his disability had become 
worse.  The letter specifically advised the Veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran was afforded ample opportunity to submit such 
information and/or evidence.  The Veteran had ample 
opportunity to provide additional evidence prior to the most 
recent SSOC in August 2008.  

At no point during the course of this appeal has the Veteran 
or his representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
This was accomplished in the SOC and SSOC, which suffices for 
Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in a March 2006 letter.  

The Court recently articulated notice standards for rating 
claims in the case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).   The Appeals Management Center (AMC) issued the 
Veteran a letter in May 2008 compliant with Vazquez.  

There is also no indication whatsoever that any additional 
action is needed to comply with the duty to assist the 
Veteran in connection with the claim on appeal.  

The Veteran's complete service treatment record (STR), 
service personnel record (SPR), Social Security 
Administration (SSA) disability record, and his post-service 
VA and relevant non-VA medical records are in the claims 
file.  Neither the Veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there is any existing medical or non-medical evidence that 
should be obtained before the appeal is adjudicated.  

The Veteran was afforded a hearing before the Board in 
November 2007.  As noted in more detail below, the Veteran 
has been afforded several VA medical examinations during the 
course of the appeal, most recently in June 2006.  The 
Veteran has not asserted, and the record does not show, that 
his symptoms have worsened since the last examination.  

Under these circumstances, the Board finds the Veteran is not 
prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review, beginning on October 10, 2004 (the date 
the Veteran's claim for increased rating was received by the 
RO).  The Board's adjudication accordingly satisfies the 
criteria of Hart.  

As a threshold matter, treatment records from the Veteran's 
SSA file show he was shot in the head in February 2003 and 
has suffered thereafter with traumatic brain injury and 
associated symptoms; he is confined to a wheelchair.  He was 
granted SSA disability benefits from February 2003 due to 
traumatic brain injury (primary diagnosis) and organic mental 
disorders (secondary diagnosis).

STR show the Veteran was treated in service in October 1971 
for complaint of thoracic and lumbar spinal pain, reportedly 
ever since he could remember but worse since an undocumented 
automobile accident the previous month.  X-rays showed no 
abnormalities.  He complained again of lumbar and thoracic 
spine pain in March 1972.  His discharge physical examination 
in July 1973 shows clinical evaluation of the spine and other 
musculoskeletal systems as "normal."

The Veteran had a VA medical examination in November 1973 in 
which he reported he had injured his thoracic spine and lower 
back at age six and had chronic back trouble thereafter, but 
that he reinjured his back during service.  X-rays of the 
thoracic and lumbar spine showed no abnormalities other than 
transitional vertebra with lumbarization of S-1; the 
interpreter's impression was negative lumbosacral spine and 
thoracic spine.  The examiner noted normal neck motions, mild 
thoracic kyphosis, slight increase in lordosis, and no 
limitation of lumbar motion.  The examiner's impression was 
mild upper back strain and mild low back strain, both largely 
from history.
 
The RO granted service connection in December 1973 for low 
back strain and upper back strain, each rated as 
noncompensable (0 percent disabling).

The Veteran's present claim for increased rating was received 
in November 2003.    

Effective on September 26, 2003, disabilities of the spine 
are rated under a General Rating Formula for Diseases and 
Injuries of the Spine, with rating criteria as follows.  

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or,  
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees, or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
combined motion of the thoracolumbar spine not greater than 
120 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A rating of 30 percent is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A rating of 40 percent is assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. 

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.

A rating of 100 percent is assigned for unfavorable ankylosis 
of the entire spine (cervical plus thoracolumbar).  

These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease; associated objective neurologic symptoms are rated 
separately under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a.

IVDS is evaluated either under the General Rating Formula or 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever results in the higher evaluation.  
However, the service-connected residuals of the Veteran's 
service-connected soft tissue injury do not include IVDS so 
those rating criteria do not apply.

VA outpatient treatment notes show the Veteran was treated in 
January 2002 for a 15-year history of cervical strain 
following injury.  In July 2002 he received prescription 
medication for chronic back pain; clinical observation showed 
mild muscle spasm.  In July 2003 the Veteran reported 
increase in neck pain following an injury several months ago.  

Treatment notes from Wilson N. Jones Medical Center (WNJMC) 
show the Veteran was treated for a self-inflicted but 
accidental gunshot wound to the head in February 2003.  A 
computed tomography (CT) scan of the cervical spine conducted 
at that time was unremarkable.

VA outpatient clinical notes show the Veteran presented in 
January 2004 for follow-up of his chronic medical problems.  
Because the Veteran was noncompliant with radiology 
appointments, and because he had been positive for cocaine 
and Benzedrine in a drug screen in October 2003, the 
clinician refused to provide narcotic pain medications.  
Clinical examination of the spine showed decreased active 
range of motion (ARAM) throughout the lumbar spine.  The 
Veteran was able to ambulate without a cane but had to hold 
onto something for stability.

VA X-ray of the cervical spine in January 2004 showed 
osteoporosis and mild degenerative changes.  Bones were 
intact.  Disc spaces and alignment of the vertebral bodies 
were unremarkable, and there was no soft tissue swelling.

VA X-ray of the thoracic spine in August 2004 showed a 
compression fracture deformity at the end-plate of T8 and 
T12.  The age was indeterminate.  There were mild osteophytes 
at the vertebral end-plates, and alignment of the vertebral 
bodies was unremarkable.

A VA physical therapy (PT) note dated in January 2004 shows 
the Veteran had been ambulating without assistive devices but 
requested a walker for stability.  Clinical examination 
showed extension of the spine to 80 degrees.

The Veteran had a VA examination of the spine in February 
2004 during which he reported having a fall in 1971 resulting 
in a lumbosacral strain and back pain ever since, currently 
at 5/10 intensity.  He reported his symptoms had become worse 
over the previous six months and he could currently hardly 
get out of bed.  The Veteran reported having sustained an 
accidental gunshot wound to the head in February 2003 with 
consequent seizure disorder and weakness in the left arm and 
left leg, resulting in confinement to a wheelchair.

The examiner noted X-rays of the lower back in January had 
shown minimal degenerative changes and slight scoliosis with 
convexity to the left.  Straight leg raising (SLR) sign was 
negative bilaterally.  The left leg had moderate atrophy and 
diminished sensation to pinprick.  The advanced paralysis of 
the left arm and leg resulted in extreme unbalance when the 
Veteran attempted to walk.  Tendon reflexes of the knee were 
hyperactive on the left and 2/4 on the right.  Tendon 
reflexes of the ankle were hyperactive on the left and 1/4 on 
the right.  There was increase in lumbar muscle tone 
bilaterally, more on the left than the right.  Range of 
motion of the back could not be tested because of the left 
side paralysis.  

The examiner's impression was chronic lumbosacral strain 
dating from 1971 with accentuation of symptoms over the past 
six months due to inability to exercise and move normally.  
The examiner also diagnosed history of gunshot wound to the 
parietal area of the brain with severe residual damage, the 
symptoms of which were aggravating the prior low back 
problems by the rationale given above.

VA PT notes in March 2004 state the Veteran had lower 
thoracic and lumbosacral scoliosis, with major limitation of 
active range of motion in all planes at the thoracic and 
lumbosacral areas.  The Veteran reported he could not turn in 
bed due to the left-side weakness.  The Veteran was not able 
to tell if his scoliosis was present before the TBI or if it 
developed as a result of left-side weakness due to the TBI.

The Veteran had an X-ray of the lumbar spine at Mercy 
Memorial Health Center in September 2004.  The conclusion was 
old compression deformity at L1 and lower lumbar spondylosis.  
Concurrent MRI showed mild L5-S1 spondylosis.  

Letters from the Veteran's brother HB and from Mr. GS, both 
received in December 2004, assert the Veteran is unable to 
walk and must sleep in a chair because back pain makes it 
hard for him to recline.  Both letters assert the Veteran 
requires the aid of another person to cope with activities of 
daily living.

The Veteran had a VA examination of the spine in December 
2004 in which he reported he had been doing fairly well with 
his back pain and was able to work as a heavy equipment 
operator, with occasional episodes of back pain requiring 
medication.  In February 2003 he suffered an accidental 
gunshot wound to the head with a devastating brain injury and 
resultant left-side paralysis and seizure disorder.  The 
Veteran reported that during the last five months the back 
pain had become significantly worse and now included neck 
pain.  The back pain had become so bad the Veteran was unable 
to recline for very long and had to sleep in a chair in a 
semi-reclining position.  The Veteran had been in a 
wheelchair since the gunshot wound and felt his 
rehabilitation was hindered by the back and spine pain.  

The Veteran reported constant pain unrelieved by pain 
medications.  The spine pain did not cause functional 
disability other than inability to sleep lying down.  The 
Veteran denied loss of bowel or bladder control and denied 
radiculopathy.  Examination of the cervical spine showed 
tenderness but no spasm; range of motion was forward flexion 
to the chest and combined range of motion of 165 degrees.  
Examination of the lumbar spine showed tenderness of the 
paraspinous muscles; range of motion was forward flexion to 
45 degrees with complaint of back pain and combined range of 
motion of 120 degrees.

The examiner's impression was spinal pain in the cervical, 
thoracic and lower lumbar areas, mechanical in nature and 
increasing over the last five months.  The examiner stated 
the worsening of the condition was likely secondary to the 
gunshot wound, loss of muscle control, and osteoporosis 
secondary to almost two years of disuse.  The examiner 
specifically stated the worsening of the back condition was 
directly related to the gunshot wound injury.

An undated and unsigned Progress Note was received by VA in 
September 2005 via fax.  The note states the Veteran was 
currently being followed for chronic severe neck, back and 
hip pain, partly due to osteoarthritis and hepatitis-C 
arthralgia and left sided spastic hemiparesis secondary to 
gunshot wound.  Pain was mostly controlled except at night.  
The Veteran was noted as walking with a walker, but very 
shaky and with mild diffuse weakness.  The Veteran was not 
really able to work because significant low back pain did not 
allow him to sit or stand for too long; his gait was also 
very poor.  

Magnetic resonance imaging (MRI) analysis of the cervical 
spine at WNJMC in November 2005 resulted in an interpreter's 
conclusion of disc osteophyte complex at C6-7 and some mild 
disc osteophytes formation at C5-6.  Concurrent MRI of the 
lumbar spine resulted in a conclusion of slight superior 
endplate wedging at T12 vertebral body possibly reflecting 
remote injury or degenerative change, minimal annular disc 
bulging of lumbar levels without evidence of central stenosis 
or foraminal effacement, and minimal facet arthropathy at 
lower lumbar levels.

The Veteran underwent PT analysis at WNJMC in December 2005 
during which he was able to ambulate independently using a 
straight cane, arise from a sitting position with minimal 
assistance, sit from a standing position without assistance, 
and easily stand for 60 seconds without support.  In a 
follow-up in January 2006 the Veteran reported he could not 
use his left side, which impeded his daily activities, but 
was independent with self-care.

The file includes a history and physical (H&P) examination 
report from Community Specialty Hospital dated in December 
2005.   The Veteran reported history of low back pain 
secondary to a past injury.  Musculoskeletal examination 
showed signs of spastic hemiparesis in the left upper and 
lower extremities with increased tone and decreased muscle 
mass secondary to the TBI in 2003.  The Veteran was able to 
heel-walk and toe-walk, although with difficulty on the left 
side.  There was tenderness to palpation in the neck and 
significant pain to palpation in the paraspinal muscles along 
the back.  The examiner's assessment was history of chronic 
cervical pain and low back pain, to be treated with trigger 
point injections.

The Veteran received trigger point injections at Sherman Pain 
Care in January 2006 for control of pain due to muscle spasms 
at various parts of the body including the back.  The 
treatment notes state the neck and back spasms being treated 
were due to the TBI-related hemispastic paresis.  He received 
follow-up treatment at that facility in February, March, 
April, May and June 2006.  The Veteran reported in June 2006 
that he was walking better and eating and sleeping well.

The Veteran had a VA examination of the spine in June 2006 in 
which he reported a back injury during military service and 
back and neck pain after discharge from service, worst in the 
mid-to-lower back and including radiculopathy.  The Veteran 
was able to work despite the back pain until the gunshot 
wound in 2003 confined him to a wheelchair.  The Veteran 
fractured his right hip in March 2006. He reported continued 
steady back pain radiating into both legs.  The Veteran 
denied increased limitation with flare-ups or repetitive 
motion but endorsed fatigability and lack of endurance caused 
by both his back disorder and the head injury.  The Veteran 
reported using a wheelchair at all times, although prior to 
the hip fracture he had been able to use a walker to a 
limited degree around the house.  

The Veteran stated he was continent.  He described the 
current neck pain as daily and continuous, aggravated by 
exercise therapy and radiating into the middle of the back 
and into both shoulders.  He reported incoordination of the 
left upper extremity and easy fatigability.  Examination 
showed spasticity of the muscles and tenderness to palpation.  
Range of motion was flexion to 10 degrees and combined range 
of motion of 55 degrees.  The left upper extremity had no 
grip with the hand, incoordination of movement, hyperactive 
reflex of the elbow, and decreased sensitivity to pinprick.  
The right upper extremity had modest grip with the hand but 
claw deformity; pinprick was preserved on the right.  There 
was some tenderness to palpation in the thoracic spine.

The lumbar spine showed straightening of the lordosis.  The 
Veteran was able to stand while holding onto something for 
support and with assistance of the examiner.  The Veteran 
could flex to 20 degrees and extend to 10 degrees; his total 
combined range of motion was 30 degrees.  The left lower 
extremity had 1+ reflex in the knee and ankle, no pinprick 
and no extension of the leg.  The right lower extremity had 
no reflex in the knee and ankle, preserved sensitivity to 
pinprick, and weak extension.  There was no repetitive motion 
at the check for fatigability, pain level or endurance.  The 
examiner reviewed the X-rays from January 2004.

The examiner's impression was degenerative arthritis and 
osteoporosis of the cervical spine, compression fractures of 
T8 and T12, degenerative changes of the vertebral and lumbar 
spine, scoliosis of the lumbar spine, and left hemiparesis 
secondary to gunshot wound of the head.

The examiner issued an addendum opinion in July 2006 stating 
the Veteran's injury in service was basically a soft tissue 
injury.  It was accordingly the examiner's opinion it is less 
likely than not that the injury in service is related to the 
Veteran's current spine condition.  Rather, it was the 
examiner's opinion the Veteran's current thoracolumbar spine 
difficulties are related to degenerative process of aging and 
inability to exercise secondary to the partial left-sided 
paralysis; the condition was directly related to the gunshot 
wound.

The Veteran presented to Sherman Pain Clinic in September 
2006 complaining of increased pain in the neck and low back.  
The Veteran was noted to be ambulating with a walker.  The 
assessment was cervical pain with radiation to the shoulders 
and history of cervical spurs, and chronic neck and back 
pain.  He received additional pain treatment including 
trigger point injections in October-November-December 2006.

VA outpatient treatment notes dated in February-August 2007 
reflect the Veteran had chronic pain in the neck and back 
where X-rays showed degenerative joint disease in the 
cervical and lumbar spines and a thoracic T8 compression 
deformity.  The Veteran was currently wheelchair-bound due to 
chronic pain but was able to ambulate with a walker.  The 
Veteran was noted to have fallen and fractured his hip in 
February 2006.  The left quadriceps was atrophied compared to 
the right and had foot drop.  The Veteran reported he lived 
at home alone, was totally incapacitated, and relied on the 
assistance of a male friend.  The Veteran was able to 
ambulate to some degree using a quad cane.

In a November 2007 VA treatment note the Veteran 
characterized his pain as back and neck pain of 8/10 
intensity.  The pain was exacerbated by standing up, lying 
down or walking, and was ameliorated by resting in a 
recliner.  The Veteran asserted is pain affected his sleep, 
appetite, physical activity, walking, emotions and work 
productivity.

The Veteran testified before the Board in November 2007 that 
he currently takes several pain medications including 
morphine; he receives treatment at non-VA facilities every 
few weeks and at VA facilities every three months.  The pain 
medications provide some limited relief.  The Veteran injured 
his back on the obstacle course in basic training and had low 
back pain thereafter.  The Veteran is currently confined to a 
wheelchair because he cannot stand up; prior to the gunshot 
wound he was ambulatory but still had to receive treatment 
for pain.  The Veteran's back pain is currently manifested by 
pain in the neck and low back radiating to the shoulders and 
small fingers.  The Veteran has been completely immobilized 
and unable to work because of his back disorder.

In January 2008 the Veteran contacted VA and reported the 
Sherman pain clinic had closed.  He requested assistance with 
pain management, stating that morphine and other medications 
were no longer effective.  The VA physician noted a high 
potential for abuse and declined to provide the medications 
without documentation from the VA pain clinic.  In the same 
month the Veteran reported he had fallen and injured his left 
shoulder and left ankle; he also reported being malnourished 
because both his hands were so weakened he was unable to feed 
himself. 

The most recent VA treatment note is dated in June 2008.  The 
Veteran was able to ambulate with a walker; he continued to 
take pain medications but with limited success.  The left 
foot drop was improved, but right wrist drop was noted.  The 
left upper and lower extremities showed atrophy.

The most recent non-VA treatment note is also dated in June 
2008, and is from the offices of Dr. DF, whom the Veteran 
consulted for pain control during the period April-June 2008.  
MRI had shown C6-7 disc bulge with mild-to-moderate stenosis 
and a L5-S1 disc bulge causing impingement on the right side.  
Neurologic examination showed 5/5 motor strength throughout 
except for the right wrist extensors, which were 4+/5.  
Sensation was decreased in the left upper and lower 
extremities, although tone was normal.  There was decreased 
fine motor movement in the left hand and fingers.  The 
Veteran ambulated with an antalgic gait; there was lumbar 
paraspinal tenderness and increased pain with extension.  The 
clinical assessment was displacement of the cervical 
intervertebral disc without myelopathy, lumbosacral neuritis 
not otherwise specified, and brachial neuritis or 
radiculitis.

Based on careful review of the medical and lay evidence 
above, the Board finds the criteria for an evaluation in 
excess of 10 percent for the service-connected upper and 
lower back strain are not met.

There is no doubt that the Veteran has severely debilitating 
disorders of the cervical, thoracic and lumbosacral spine 
including degenerative joint disease and intervertebral disc 
syndrome. These disorders are superimposed on the service-
connected upper and lower back strain.

The Board is precluded from differentiating between the 
symptomology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).

In this case there is competent medical evidence, in the form 
of the July 2006 VA examination addendum, stating the 
Veteran's soft tissue injury in service was not likely 
related to the current spine condition; instead, the current 
difficulties were related to the degenerative process of 
aging and to inability to exercise secondary to the partial 
left-sided paralysis.  The examiner stated the current 
disorder is directly related to the nonservice-connected 
gunshot wound.

Additional disability is compensable when a nonservice-
connected disability is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
However, additional disability is not compensable when, as 
here, a service-connected disability is aggravated by a 
nonservice-connected disability. Johnston v. Brown, 10 Vet. 
App. 80, 86 (1997).

In addition to the medical evidence above the Board has 
carefully considered the lay evidence offered by the Veteran, 
including his testimony before the Board.  That lay evidence 
essentially contends the Veteran had symptoms of back pain 
prior to the gunshot wound; he had not asserted, and the 
evidence does not show, that he had compensable limitation of 
motion or IVDS prior to the gunshot wound in February 2003.  
Accordingly, the only manifestation of his in-service soft 
tissue injury has been pain; pain alone is adequately 
compensated at the current 10 percent level of disability.

The Board has considered the applicability of additional 
compensation under DeLuca.  However, the General Rating 
Formula is for application regardless of pain, and any 
additional limitation of function due to the other DeLuca 
factors (fatigability, weakness, lack of endurance, and 
limitation of function on repetitive use) is not shown to 
more closely approximate the schedular criteria for the 
higher 20 percent rating.  

This determination is based on applicable provisions of VA's 
rating schedule.  Additionally, the  Board finds that there 
is no showing that the veteran's service-connected back 
disorder reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(cited to in the May 2007 SSOC).  

In this regard, the Board notes that the service-connected 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  There also is no objective evidence that 
the disability warrants frequent periods of hospitalization, 
or otherwise renders impractical the application of the 
regular schedular standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In making this determination the Board has considered the 
benefit-of-the-doubt doctrine.  However, the evidence in this 
case preponderates against the claim and that doctrine is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An evaluation in excess of 10 percent for the service-
connected upper and lower back strain is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


